Name: 78/672/EEC: Commission Decision of 13 July 1978 amending Decision 76/481/EEC concerning the prolongation of farm development plans in certain regions of Italy pursuant to Article 4 (6) of Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-08-18

 Avis juridique important|31978D067278/672/EEC: Commission Decision of 13 July 1978 amending Decision 76/481/EEC concerning the prolongation of farm development plans in certain regions of Italy pursuant to Article 4 (6) of Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (Only the Italian text is authentic) Official Journal L 227 , 18/08/1978 P. 0017 - 0017++++COMMISSION DECISION OF 13 JULY 1978 AMENDING DECISION 76/481/EEC CONCERNING THE PROLONGATION OF FARM DEVELOPMENT PLANS IN CERTAIN REGIONS OF ITALY PURSUANT TO ARTICLE 4 ( 6 ) OF COUNCIL DIRECTIVE 72/159/EEC OF 17 APRIL 1972 ON THE MODERNIZATION OF FARMS ( ONLY THE ITALIAN TEXT IS AUTHENTIC ) ( 78/672/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 72/159/EEC OF 17 APRIL 1972 ON THE MODERNIZATION OF FARMS ( 1 ) , AND IN PARTICULAR ARTICLE 4 ( 6 ) THEREOF , WHEREAS THE GOVERNMENT OF ITALY HAS APPLIED FOR AUTHORIZATION , PURSUANT TO ARTICLE 4 ( 6 ) OF DIRECTIVE 72/159/EEC , TO SPECIFY PERIODS OF UP TO NINE YEARS FOR FARM DEVELOPMENT PLANS , PRESENTED IN OR AFTER 1978 , IN THE MEZZOGIORNO AND THE DEPRESSED AREAS OF NORTH AND CENTRAL ITALY , INCLUDING THE MOUNTAIN AREAS OF THOSE REGIONS ; WHEREAS BY ITS DECISION 76/481/EEC OF 13 APRIL 1976 ( 2 ) THE COMMISSION GRANTED A CORRESPONDING AUTHORIZATION FOR THE DURATION OF THE FARM DEVELOPMENT PLANS PRESENTED IN 1976 AND 1977 ; WHEREAS IT IS NOW OPPORTUNE TO REMOVE THIS TIME LIMIT TO THE AUTHORIZATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 ARTICLE 2 OF COMMISSION DECISION 76/481/EEC IS HEREBY REPEALED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE ITALIAN REPUBLIC . DONE AT BRUSSELS , 13 JULY 1978 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT ( 1 ) OJ NO L 96 , 23 . 4 . 1972 , P . 1 . ( 2 ) OJ NO L 138 , 26 . 5 . 1976 , P . 18 .